Order and judgment (one paper), Supreme Court, New York County, entered June 13, 1974, denying and dismissing petitioners-appellants’ petition pursuant to 'CPLR article 78 to compel reinstatement of a building alteration permit issued by the New York City Department of Buildings that was revoked by respondents on December 7, 1973, unanimously reversed, on the law, without costs and without disbursements, and the petition granted. This matter is similar to the situation presented in Matter of Temkin v. Karagheuzoff (43 A D 2d 820, affd. 34 N Y 2d 324). The only distinguishing feature is the fact that the State Board of Social Welfare had not first approved the building permit, and thus Special Term held it “void ab initio ”. We find this to be a mere irregularity, which can be and was cured. *837It should he noted that in accordance with the determination in the Temkin case (supra), the petitioners are entitled only to time equal to that in which they were unfairly denied the right to proceed in order to complete the necessary construction to satisfy the previous zoning ordinance. Concur — Kupferman, J. P., Murphy, Steuer and Tilzer, JJ.